Citation Nr: 0940604	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-299 35	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
infertility (claimed as secondary to orchitis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's claim for service connection for infertility 
was previously denied by the RO in October1973 as not found 
on the last examination. 

2. The RO subsequently issued decisions in July 2004 and 
March 2006 denying requests to reopen the claim. The Veteran 
did not file a notice of disagreement with any of those 
decisions.

3. The additional evidence presented since March 2006 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for infertility.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied the Veteran's 
request to reopen a claim of entitlement to service 
connection for infertility is final. 38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the March 2006 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
infertility have not been met. 38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to 
the Veterans Claims Assistance Act (VCAA). The Board finds 
that the content requirements of a notification letter have 
been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in October 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  

The Board also notes that the Veteran has been informed 
through letters of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran's initial duty-to-assist letter was 
provided before the adjudication of his claim.  In addition, 
he was notified in that same letter regarding the assignment 
of disability ratings and effective dates.  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.




Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

New and material evidence: Infertility as secondary to 
orchitis

The Veteran is claiming entitlement to service connection for 
infertility due to orchitis.  

A review of the record reveals that a claim of entitlement to 
service connection for orchitis was first raised in May 1973.  
Service connection for such disability was then denied in an 
October 1973 rating decision.  The matter was again 
considered by the RO in July 2004, at which time the earlier 
denial was essentially confirmed. Then, in December 2005, the 
Veteran requested that his claim for service connection for 
infertility as secondary to orchitis be reopened.  The claim 
was again denied in a March 2006 rating decision.  The 
Veteran did not appeal that determination and it became 
final. See 38 U.S.C.A. § 7105.

Most recently, the Veteran sought to reopen his claim in 
September 2007.  The claim was denied in a December 2007 
rating decision that is the subject of this appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for infertility as secondary to orchitis.  

Pursuant to 38 C.F.R. § 3.156(a), "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final March 
2006 rating action denying the Veteran's request to reopen 
his claim included: service treatment records; VA 
examinations dated October1973 and June 2004; a medical 
statement from Dr. Lekas dated October 2005; and statements 
from the Veteran in support of his claim.  

The service treatment records reflect that the Veteran was 
hospitalized and treated for acute orchitis from December 21, 
1953 to December 28, 1953.  The Veteran's October 1955 
separation examination indicates that this condition was 
treated and resolved without residuals or chronic disability.  
Examination at the time of separation was also negative for 
any testicle pathology or abnormalities of the genitourinary 
system. 

Following service, the record indicates that the Veteran was 
seen by Dr. Hamel for a fertility check in 1958.  The Veteran 
reported that he had infertility problems and a low sperm 
count at that time, although contemporaneous objective 
findings are not of record.  VA examination in October 1973 
noted that the Veteran was diagnosed with bilateral 
epididmyitis while on active duty in 1953 and that he was 
treated conservatively for such condition with antibiotics.  
Objective findings at the time of the October 1973 
examination revealed no disease or abnormalities of the 
genitourinary system.  

Based on the above, the rating decision of October 1973 
denied the Veteran's claim for service connection for 
orchitis because there was no evidence of any such residuals.  

In February 2004 the Veteran sought to reopen his claim.  In 
June 2004, the Veteran underwent a C & P examination for the 
purpose of obtaining an opinion as to whether his claimed 
infertility was due to the orchitis diagnosed in service.  
Historically, the Veteran reported that the orchitis he 
experienced in service had been a one-time occurrence and 
that he had not had any problems since that time, other than 
his reported infertility.  The examiner stated that there 
were no objective findings of orchitis residuals and provided 
a diagnosis of "history of orchitis."  The examiner was 
unable to opine whether any infertility was the result of the 
orchitis treated in-service without resorting to mere 
speculation. 

Based on these findings, in July 2004, the RO denied the 
Veteran's request to reopen his claim of entitlement to 
service connection for orchitis as the evidence still failed 
to show any chronic residuals of that condition; moreover, no 
positive, medical link had been made between the Veteran's 
in-service orchitis and claimed infertility.  

As noted, in November 2005 the Veteran once again requested 
to reopen his claim of entitlement to service connection for 
infertility as secondary to orchitis.  In support of his 
claim, the Veteran submitted a statement from Dr. Lekas in 
which the physician indicated, in general terms, that 
orchitis can cause infertility.  

Based on the above, the RO in March 2006 confirmed earlier 
denials of service connection.  The RO found that Dr. Lekas' 
statement did not provide a positive link between the 
Veterans's claimed infertility and his one-time, in-service 
occurrence of orchitis.  The RO noted that there were two 
medical opinions of record -- namely, the 2004 VA opinion, 
which indicated that it would be purely speculative to relate 
the claimed infertility to the 1953 occurrence of orchitis, 
and Dr. Lekas' opinion, which generally stated that orchitis 
can cause infertility.  These opinions, while new, were not 
considered to be material to the claim as they failed to 
provide the requisite nexus between the acute, in-service 
orchitis and the currently claimed infertility.  

The evidence added to the record after the last final March 
2006 rating action includes lab results (semen analysis), a 
medical statement and evaluation from Dr. Jay, articles 
related to infertility and other Veterans' claims, and 
statements from the Veteran in support of his claim.  

Specifically, the aforementioned evidence shows that the 
Veteran underwent a semen analysis in November 2006, the 
results of which demonstrated low sperm concentration and 
sperm motility of only 8 percent.  

The record also contains a private medical statement from Dr. 
Jay dated December 2006, in which he cited the Veteran's 
reported history of orchitis and infertility and stated that 
orchitis "can contribute to infertility." 

Another private medical evaluation from Dr. Jay dated April 
2007, reconfirmed that the Veteran's sperm count was 
low/abnormal (based on the foregoing November 2006 lab 
report) and that he had sperm motility of only 8 percent.  
Dr. Jay again noted that the Veteran had been treated for 
orchitis in 1953; that no obvious infecting organisms were 
noted at that time; and that he was treated with antibiotics 
and appeared to have responded to such therapy.  With respect 
to the in-service orchitis, Dr. Jay stated, "whether this 
could have been due to radiation injury or some other source, 
is unknown."  No other opinions as to etiology of either 
infertility or orchitis were provided.  

Finally, the Veteran submitted an internet encyclopedia entry 
relating to infertility.  The encyclopedia entry generally 
provided the definition, causes, incidence, signs, symptoms, 
treatment, and risk factors (including orchitis/epididmyitis) 
associated with infertility.  He also submitted statements 
reiterating his contentions that military doctors mistreated 
his orchitis by giving him heat packs (instead of cold packs) 
and that his orchitis diagnosed in-service caused him to 
become infertile.  Other evidence submitted includes 
newspaper and magazine articles which relate the stories of 
other claimants seeking benefits from VA.  These are 
unrelated to the issue in this case, and are of no probative 
value.  

Again, the RO's basis for denying the claim at the time of 
the last final March 2006 rating decision was the absence of 
evidence showing that a chronic orchitis disability was 
incurred in service and led to the Veteran's currently 
claimed infertility (or any other related residuals).  In 
other words, no positive link between the Veteran's acute in-
service occurrence of orchitis and his claimed infertility 
had been made.  

Although the aforementioned evidence added to the record 
after March 2006 was not previously before agency 
decisionmakers, such evidence is not "material" as required 
pursuant to 38 C.F.R. § 3.156(a) (2008).  In fact, other than 
the November 2006 lab report medically confirming the 
Veteran's low sperm count/motility, Dr. Jay's statements, the 
Veteran's statements, and the (internet) encyclopedia entry 
are all cumulative and redundant of the evidence of record at 
the time of the last prior final denial.  

For example, the evidence as of the last final rating 
decision in March 2006 had already established that: (1) the 
Veteran had an acute episode of orchitis while on active duty 
in 1953; (2) the Veteran had a history of infertility; and 
(3) that orchitis can cause infertility.  What the record did 
not contain, and still fails to contain, is a competent nexus 
opinion relating the Veteran's infertility to his acute 
episode of orchitis.  

Indeed, Dr. Jay's December 2006 statement, which is "new," 
simply reiterated Dr. Lekas' October 2005 statement already 
of record, namely, that orchitis can cause infertility.  
Notably, neither physician opined as to the likelihood that 
the Veteran's 1953 acute orchitis caused his infertility.  
Moreover, in addition Drs. Jay and Lekas' generalized 
statements as to etiology, the June 2004 VA examiner's nexus 
opinion was entirely speculative in nature. 

As explained above, the evidence submitted since the March 
2006 rating decision is new; however, it is entirely 
cumulative and redundant of the evidence already of record.  
Moreover, such evidence does not raise a reasonable 
possibility of substantiating the claim.  Indeed, the only 
medical opinion added to the record is generalized in nature, 
and unspecific to the Veteran.  

For the foregoing reasons, the Board determines that new and 
material evidence has not been received to reopen a claim of 
entitlement to service connection for infertility as 
secondary to orchitis.

As the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, the Veteran's request to reopen his infertility 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence having not been received, the 
Veteran's request to reopen a claim of entitlement to service 
connection for fertility as secondary to orchitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


